Citation Nr: 1424213	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-48 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 8, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In that decision, the RO awarded the Veteran service connection for PTSD and assigned an initial 30 percent disability rating, effective January 24, 2009.  The Veteran disagreed with the disability rating assigned and appealed to the Board.

In April 2011, the Board remanded the issue of entitlement to an initial disability rating greater than 30 percent for further development.  In a March 2012 rating decision, the agency of original jurisdiction increased the disability rating for the Veteran's PTSD to 70 percent, effective January 24, 2009.  Because less than the maximum available benefit for a schedular rating was awarded, a Supplemental Statement of the Case addressing the issue of entitlement to a disability rating in excess of 70 percent was issued in April 2012, and the case was returned to the Board that same month.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the Veteran's paperless claims files shows that additional evidence, to include VA treatment records, a March 2013 VA PTSD examination report, wherein it is noted that the Veteran stopped working in March 2012, and records from the Social Security Administration, has been associated with the Veteran's claims file since issuance of the April 2012 Supplemental Statement of the Case.  The Veteran's VBMS file also contains May 2013 rating decision wherein the agency of original jurisdiction increased the disability rating for the Veteran's PTSD to 100 percent, effective January 8, 2013.  It appears that the effective date of the 100 percent rating was based on the RO's receipt of a January 2013 letter wherein the Veteran requested entitlement to a TDIU that was considered to also be a new claim for an increase in his PTSD disability rating.  

In light of the RO's actions and the addition of relevant evidence to the Veteran's paperless claims files after the matter was returned to the Board, a remand is required for the agency of original jurisdiction to initially consider the additional evidence associated with the record after issuance of the April 2012 Supplemental Statement of the Case.  On remand, the agency of original jurisdiction will issue a Supplemental Statement of the Case addressing the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD prior to January 8, 2013, which determination shall reflect consideration of all relevant evidence.  38 C.F.R. § 20.1304 (c) (2013); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, and without having to obtain the appellant's waiver).

The Board notes also that the Veteran also seeks entitlement to a TDIU, which is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue has been included as captioned above.  The Veteran's representative has argued that although the Veteran was working part-time prior to March 2012, this did not amount to "substantially gainful employment."  Accordingly, the Board finds that on remand, the Veteran should be scheduled for a VA examination to specifically assess his employability prior to January 8, 2013, based on consideration of all his service-connected disabilities and his educational and occupational history and experience.  

The Board notes that the examiner should be cognizant that in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States Court of Appeals for Veterans Claims (Court) discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975): 

"It is clear that the claimant need not be a total 'basket case' before the Courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who may possess additional evidence relevant to the severity of his PTSD from January 2009 to January 2013 or his employability during that timeframe.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

The May 2013 rating decision wherein the Veteran was awarded a 100 percent disability rating for PTSD lists under "Evidence" a lay statement from "Bonna S. Bell, dated January 8, 2013."  It does not appear as though this statement is currently of record.  On remand, the agency of original jurisdiction shall ensure that this lay statement has been associated with the Veteran's claims file.  If this piece of evidence was listed in error or cannot be found, the agency of original jurisdiction must make a notation of that fact.

2.  Thereafter, the agency of original jurisdiction shall schedule the Veteran for a VA examination to determine his employability prior to January 8, 2013.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination. 

The examiner shall take a detailed history of the Veteran's education and employment.  The examiner is then requested to provide an opinion as to whether, prior to January 8, 2013, the Veteran's service-connected disabilities (PTSD and diabetes mellitus, type II, with erectile dysfunction), to include the medications required to treat each, would either alone or taken together, prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide detailed reasons for the opinion offered. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the issues on appeal before the Board.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded the appropriate time period for response.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

